Exhibit PURCHASE AND SALE AGREEMENT BY AND BETWEEN CALLON PETROLEUM OPERATING COMPANY AND CIECO ENERGY (US) LIMITED FOR A FIFTY PERCENT INTEREST IN FEDERAL LEASES COVERING GARDEN BANKS BLOCKS 738, 782, 785, AS TO CERTAIN DEPTHS DATED FEBRUARY 11, 2008 INDEX ARTICLE 1. DEFINITIONS 1 1.1 Definitions. 1 ARTICLE 2. SALE OF ACQUIRED PROPERTIES 9 2.1 Sale and Purchase. 9 2.2 Purchase Price. 9 ARTICLE 3. DEPTH PROVISIONS AND TITLE REVIEW 10 3.1 Depth Provisions. 10 3.2 Review of Title Records. 11 ARTICLE 4. CONDITION OF ACQUIRED PROPERTIES 11 4.1 Waiver. 11 ARTICLE 5. ACCOUNTING 11 5.1 Expenses and Capital Expenditures 11 5.2 Taxes. 12 5.3 Settlement Expenses. 12 ARTICLE 6. LOSS, CASUALTY AND CONDEMNATION 12 6.1 Notice of Loss. 12 6.2 Casualty Loss. 12 ARTICLE 7. ALLOCATION OF RESPONSIBILITIES AND INDEMNITIES 13 7.1 Opportunity for Review. 13 7.2 Seller’s Non-Environmental Indemnity Obligation. 13 7.3 Seller’s Environmental Indemnity Obligation. 13 7.4 Limitations on Seller’s Environmental Indemnities. 14 7.5 Notice of Claims. 14 7.6 Defense of Claims. 14 7.7 Waiver of Certain Damages. 15 ARTICLE 8. DISCLAIMERS 15 8.1 Disclaimers. 15 8.2 Disclaimer of Statements and Information. 16 ARTICLE 9. SELLER’S REPRESENTATIONS AND WARRANTIES 16 9.1 Seller’s Representations and Warranties. 16 ARTICLE 10. BUYER’S REPRESENTATIONS AND WARRANTIES 18 10.1 Buyer’s Representations and Warranties. 18 ARTICLE 11. ADDITIONAL COVENANTS 20 11.1 Buyer’s Assumption of Obligations. 20 11.2 Asbestos and NORM. 20 i 11.3 Plugging and Abandonment. 20 11.4 Sales Tax. 20 11.5 Third Party Technology. 21 11.6 BP Acquisition Agreement. 21 11.7 Additional Contracts. 21 11.8 ORRI. 22 11.9 Exclusivity. 22 11.10 Notification of Breaches Until the Closing. 22 ARTICLE 12. CONDITIONS PRECEDENT TO CLOSING 23 12.1 Conditions Precedent to Seller’s Obligation to Close. 23 12.2 Conditions Precedent to Buyer’s Obligation to Close. 24 12.3 Conditions Precedent to Obligation of Each Party to Close. 25 ARTICLE 13. THE CLOSING 25 13.1 Closing. 25 13.2 Seller’s Obligations at Closing. 26 13.3 Buyer’s Obligations at Closing. 26 ARTICLE 14. TERMINATION 27 14.1 Grounds for Termination. 27 14.2 Effect of Termination. 28 14.3 Dispute over Right to Terminate. 28 14.4 Confidentiality. 28 ARTICLE 15. ARBITRATION 28 15.1 Arbitration. 28 ARTICLE 16. MISCELLANEOUS 30 16.1 Notices. 30 16.2 Costs and Post-Closing Consents. 30 16.3 Brokers, Agents and Finders. 31 16.4 Records. 31 16.5 Further Assurances. 31 16.6 Survival of Certain Obligations 32 16.7 Amendments and Severability. 32 16.8 Successors and Assigns. 32 16.9 Headings. 33 16.10 Governing Law. 33 16.11 No Partnership Created. 33 16.12 Public Announcements. 33 16.13 No Third Party Beneficiaries. 33 16.14 Waiver of Consumer Rights. 33 16.15 Redhibition Waiver. 34 16.16 UTPCPL Waiver. 34 16.17 Not to be Construed Against Drafter. 34 16.18 Indemnities and Conspicuousness of Provisions. 35 ii 16.19 Recordation. 35 16.20 Execution in Counterparts. 35 16.21 Entire Agreement. 35 16.22 Strategic Relationship 35 iii EXHIBITS EXHIBIT “A” - ACQUIRED PROPERTIES EXHIBIT “B” - EXCLUDED PROPERTIES EXHIBIT “C” - FORM OF GUARANTY EXHIBIT “D” - ASSIGNMENT AND BILL OF SALE (Parish Form) EXHIBIT “E” - CERTIFICATE EXHIBIT “F” - NON-FOREIGN CERTIFICATE EXHIBIT “G” - FORM OF ASSIGNMENT OF OPERATING RIGHTS EXHIBIT “H” - OPERATING AGREEMENT EXHIBIT “I” - CREDIT AGREEMENT iv PURCHASE AND SALE AGREEMENT THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) dated February 11, 2008,is between Callon Petroleum Operating Company, a Delaware corporation, with an office at 200 North Canal Street, Natchez, Mississippi 39120 (“Seller”) and CIECO Energy (US) Limited, a Delaware corporation, with an office at 5555 San Felipe, Suite 620, Houston, Texas 77056 (“Buyer”)(with Seller and Buyer being individually, a “Party” and collectively, the “Parties”.) WHEREAS, Seller desires to sell and deliver to Buyer, and Buyer desires to purchase and accept an undivided fifty (50%) percent interest in certain oil and gas properties and related assets; and WHEREAS, the Parties have reached agreement regarding the sale and purchase. NOW, THEREFORE, for and in consideration of the mutual covenants herein, the Parties agree to all the terms and conditions in this Agreement: ARTICLE 1.DEFINITIONS 1.1.
